Exhibit 10.5

 

AMENDMENT AND WAIVER

 

Amendment and Waiver dated as of July 7, 2005 (hereinafter “Agreement” or
“Amendment and Waiver”) between Analysts International Corporation, a Minnesota
corporation, (hereinafter “the Company”), and Praba Manivasager (hereinafter
“Executive”).

 

WHEREAS, Executive is employed as Director of Development and Operations - New
Equities of the Company pursuant to the terms of an Employment Agreement dated
as of November 21, 2003 (hereinafter “Employment Agreement”); and

 

WHEREAS, Executive, as part of his employment with the Company, has executed an
Agreement (hereinafter “Change in Control Agreement”) providing for certain
payments and benefits under certain circumstances subsequent to a “Change in
Control” as that term is defined therein; and

 

WHEREAS, Paragraph 2 of the Change in Control Agreement further provides, in
part, that Executive may terminate his employment for any reason during a
one-month period beginning on the first day of the eleventh month following a
Change in Control (hereinafter “Eleventh Month Right to Terminate”) following a
Change in Control and/or for “Good Reason” during the thirty-six month period
following a Change in Control and receive, among other things, a cash payment
(hereinafter the “Change in Control Payment”) equal to 2.99 times his “Eligible
Earnings,” as that term is defined therein; and

 

WHEREAS, the Company has entered into an Agreement and Plan of Merger
(hereinafter “Merger Agreement”), dated as of April 12, 2005, with Computer
Horizons Corp. (hereinafter “CHC”) and JV Merger Corp., a wholly-owned
subsidiary of CHC; and

 

WHEREAS, pursuant to the Merger Agreement, the Company will be merged with and
into JV Merger Corp. and will become a wholly-owned subsidiary of CHC (the
“Merger”); and

 

WHEREAS, the Merger contemplated by the Merger Agreement constitutes a Change in
Control as defined in the Change in Control Agreement; and

 

WHEREAS, the Company and CHC have agreed and Executive has agreed in principle
that, effective with the consummation of the Merger Executive will be employed
by CHC or the Company as Director of Development and Operations - New Equities
without reduction in Executive’s current gross base salary; and

 

WHEREAS, Executive and the Company have agreed that in exchange for the
consideration set forth herein, Executive will forego and waive certain rights
to receive the Change in Control Payment and other payments, rights and benefits
under the Change in Control Agreement as further detailed herein; and

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the foregoing, the agreements set forth
below and other good and valuable consideration, the parties hereto, intending
to be legally bound, agree as follows:

 

1.               Waivers.  In consideration of the benefits to be conferred on
Executive pursuant to Section 3 below, Executive hereby agrees to the waivers
set forth in this Section 1.

 

a.               Waiver of Eleventh Month Right to Terminate.  Executive hereby
expressly waives his Eleventh Month Right to Terminate his employment and
receive any Change in Control Payment as set forth in Section 2.(i) of the
Change in Control Agreement.

 

b.              Waiver of Good Reason.  Executive hereby expressly waives his
right to terminate his employment and receive any Change in Control Payment
pursuant to Sections 13.(a), 13.(b), 13.(c) and 13.(d)(as it relates to travel
only) of Exhibit A of the Change in Control Agreement. Executive’s waiver of
Good Reason pursuant to Sections 13.(a) and 13.(b) is limited to the Merger and
Executive’s employment with CHC or the Company immediately following completion
of the Merger.

 

2.               Consent to Amendment of Paragraph 2.(a) of the Change in
Control Agreement.  Paragraph 2.(a) of the Change in Control Agreement is hereby
deleted in its entirety and in lieu thereof the following provision is inserted:

 

(a)   Cash Payment.  Not more than 10 days following the Date of Termination,
or, if later, not more than 10 days following the date of the Change in Control,
the Company will make a lump-sum cash payment to Executive in an amount equal 
to (i) 2.99 times Executive’s Eligible Earnings, less (ii) any incentive
compensation payments made to Executive  for the year ending after Executive’s
Date of Termination, less (iii) an amount equal to the cash payment(s) or
restricted shares of Company stock awarded to Executive (the “Restricted Stock”)
in exchange for certain waivers associated with the Company’s merger with
Computer Horizons Corp.    The value of the Restricted Stock shall be the price
of CHC common stock shall be the price of CHC common stock at the close of the
last regular NASDAQ trading session prior to the date of Executive’s Change in
Control termination, as reported by The Wall Street Journal or a comparable
reporting service, or, if no sale of such stock shall have occurred on such
date, on the next preceding day on which a sale of stock occurred.

 

3.               Consideration.  In exchange for the waiver(s) and consents set
forth in Paragraphs 1 and 2 of this Agreement, Executive shall receive the
consideration set forth below.

 

a.                    Cash Payment.  On the Effective Date, Executive shall
receive a lump sum payment in the gross amount of $84,000 (eighty-four thousand
dollars).  Such payment will be subject to tax, benefits and other required or
voluntary withholding.

 

b.                   Restricted Stock.  On the Effective Date, Executive shall
receive thirty-six thousand (36,000) shares of Restricted Stock issued pursuant
to the Company’s 2004 Equity Incentive Plan

 

2

--------------------------------------------------------------------------------


 

and subject to a two-year vesting schedule for removal of the restrictive legend
on the stock certificate issued after such award.  Executive shall sign a
standard Restricted Stock Award agreement containing the restrictions outlined
herein and such other terms and conditions required by the Company as determined
in the sole discretion of the Company’s Board of Directors or the Compensation
Committee of the Company’s Board of Directors.

 

4.               Effective Date.  This Amendment and Waiver shall be effective
after approval of the Merger by CHC’s and the Company’s respective
shareholders.  The parties agree that if the transaction between the Company and
CHC is not consummated, the waivers and consents contained in this Amendment and
Waiver shall be null and void, and Executive shall repay or surrender, as the
case may be, any and all consideration received pursuant to this Amendment and
Waiver.  The parties agree that in the event that the transaction is
consummated, but Executive is not employed after the consummation of the
transaction as contemplated by this Amendment and Waiver, the terms of
Executive’s Change in Control Agreement shall control, and the parties shall
take all appropriate action necessary and cooperate to the fullest extent to
give effect to the terms of the Change in Control Agreement.

 

5.               Additional Covenants. 

 

a.                    Consent of CHC.  The provisions of this Agreement shall be
subject to, and shall have no effect until, consent in writing by CHC.

 

b.                   Employment with CHC or the Company.  It is contemplated by
the Company and Executive that Executive’s employment agreement with CHC
following the Merger shall include reasonable change in control provisions
generally calling for, at a minimum, a cash payment of two times the sum of
gross annual base salary plus targeted incentive compensation.

 

6.               Advice of Counsel.  Executive understands and acknowledges that
he has been free to seek the advice of his own counsel and hereby acknowledges
that he has either sought such advice and counsel prior to executing this
Amendment and Waiver or has chosen to forego such right.

 

7.               Effect of Amendment and Waiver. Except as expressly amended or
waived as set forth in this Amendment and Waiver, all of the other provisions of
Executive’s Change in Control Agreement and Employment Agreement shall remain in
full force and effect without modification or waiver unless later agreed to in
writing.

 

8.               Governing Law. This Amendment and Waiver shall be governed by
and construed in accordance with laws of the State of Minnesota.

 

9.               Successors.  This Amendment and Waiver shall be binding upon
the Company’s successors and assigns and Executive’s personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Executive have executed this Amendment and
Waiver.

 

 

EXECUTIVE

 

ANALYSTS INTERNATIONAL CORPORATION

 

 

 

/s/ Praba Manivasgaer

 

 

By:

/s/ Michael J. LaVelle

 

Praba Manivasager

 

 

Michael J. LaVelle

 

 

 

 

 

 

Its:

Chairman and Chief Executive Officer

 

Agreed and consented to by:

 

 

 

 

 

 

 

COMPUTER HORIZONS CORPORATION

 

 

 

 

 

 

 

By:

/s/ Michael C. Caulfield

 

 

 

 

 

Name

 

 

 

 

 

 

 

 

Its:

General Counsel and Secretary

 

 

 

 

 

 

 

 

Date:

July 8, 2005

 

 

 

 

4

--------------------------------------------------------------------------------